DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda (PGPub 2016/0363054).
Re Claim 1, Miranda discloses a set of turbine components 28 for a gas turbine (para. 23; i.e. multiple of the turbine component 28 can be made), comprising: a first and a second turbine component 28 (para. 23) [each having a predetermined clock mounting position within a row of the gas turbine], each turbine component comprising: a base component 74 [formed by casting] (para. 30), the first turbine component having base component which is the same as base component of the second turbine component, each base component comprising a platform 56; and an article 80 on an upper surface of the platform, the article [being formed by additive manufacturing] and having a proximal face sized and shaped to cover at least a portion 68 of the upper surface of the platform of the turbine component and a contoured distal face opposite the proximal face, the contoured distal face having a contour surface serving as at least a portion of a hot gas path surface of the turbine component, the contour surface being arranged and disposed to provide a controlled flow of a working fluid across the contour surface, the contour surface having a [predetermined] shape[customized based on a flow pattern of the working fluid predetermined empirically or by modeling at the predetermined clock mounting position of the turbine component in the row of the gas turbine] (Fig. 3-5; para. 28-30).  	Furthermore, the claimed phases "formed by casting", "formed by additive manufacturing" and “a predetermined shape customized based on a flow pattern of the working fluid predetermined empirically or by modeling at the predetermined clock mounting position of the turbine component in the row of the gas turbine” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even if Miranda is silent as to the process used to form the components, Miranda' s product meets the claimed structural limitations since all claimed structure is met. Note that a shape customized based on a flow pattern does not imply any specific structure whatsoever, in fact it is an open-ended structure which could be any number of different possibilities since the flow pattern is completely unknown and relies on a process which cannot be construed as limiting the claim to the product formed by the specific process recited anyway. 	Furthermore, note that claim 1 is a product claim and not a method claim, thus the limitation “having a predetermined clock mounting position within a row of the gas turbine” is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963). 	Miranda does not disclose that the shape of the contour surface of the first turbine component is different from the shape of the contour surface of the second turbine component. However, McMahan teaches shape of the contour surface of the first turbine component is different from the shape of the contour surface of the second turbine component which are customized based on the clock mounting location (Fig. 4-9; para. 20, 32-43). It would be obvious to one of ordinary skill in the art to provide different contour surface shapes, as taught by McMahan, for the purpose of providing different amounts of cooling based on the anticipated flow and temperatures and to obtain preferential cooling of nozzle assemblies which may decrease the amount of compressor discharge air sufficient for cooling, thereby allowing more of the compressor discharge air to be employed for combustion, which, in turn may increase the efficiency of the gas turbine engine (para. 20).
Re Claim 3, Miranda discloses the proximal face is contoured to define a portion of at least one wall cooling feature 30 between the proximal face and the platform [such that the at least one wall cooling feature is customized based on the predetermined clock mounting position of the turbine component in the gas turbine] (Fig. 3-5).  	Furthermore, the claimed phase “is customized based on the predetermined clock mounting position of the turbine component in the gas turbine” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even if Miranda is silent as to the process used to form the components, Miranda' s product meets the claimed structural limitations since all claimed structure is met.
Re Claim 4, Miranda discloses the article comprises at least one wall cooling feature 30 selected from the group consisting of at least one cooling channel, at least one cooling hole, and at least one film cooling hole (Fig. 3-5; para. 41). 
Re Claim 5, Miranda discloses the article comprises at least one wall cooling feature selected from the group consisting of a pin bank, a simple channel, a turbulated channel, a serpentine channel, an impingement channel, and a combination thereof (Fig. 3-5; para. 41). 
Re Claim 6, Miranda discloses the article comprises near-surface channels circulating a cooling fluid near but below the hot gas path surface of the turbine component (Fig. 3-5; para. 41). 
Re Claim 7, Miranda discloses the contour surface is [customized based on a hot gas flow determined empirically at the predetermined clock mounting position] (Fig. 3-5; para. 41-42: “contoured into any suitable geometry to conform to the shape of hot gas component 28”). 	 Furthermore, the claimed phase “customized based on a hot gas flow determined empirically at the predetermined clock mounting position” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even if Miranda is silent as to the process used to form the components, Miranda' s product meets the claimed structural limitations since all claimed structure is met.
Re Claim 8, Miranda discloses the contour surface is [customized based on a hot gas flow determined by modeling at the predetermined clock mounting position] (Fig. 3-5; para. 41-42: “contoured into any suitable geometry to conform to the shape of hot gas component 28”). 	 Furthermore, the claimed phase “customized based on a hot gas flow determined by modeling at the predetermined clock mounting position” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even if Miranda is silent as to the process used to form the components, Miranda' s product meets the claimed structural limitations since all claimed structure is met.
Re Claim 9, Miranda discloses the article is brazed to the upper surface of the platform of the base component (para. 37, 40, 43). 
Re Claim 10, Miranda discloses the article is inserted into a recess on the upper surface of the platform of the base component (Fig. 3-5; para. 28-30). 
Re Claim 12, Miranda discloses the base component comprises an airfoil lip and a front lip to aid in positioning the article on the platform (Fig. 3). 
Re Claim 13, Miranda discloses the base component further comprises a side lip to further aid in positioning the article on the platform (Fig. 3). 
Re Claim 14, Miranda discloses the article covers the upper surface of the platform of the base component (Fig. 3-5). 
Re Claim 15, Miranda discloses the turbine component is a nozzle (Fig. 3-5). 
Re Claim 16, Miranda discloses the base component further comprises an airfoil portion 32 integrally extending from the platform (Fig. 3-5). 
Re Claim 17, Miranda discloses the article further comprises a central opening and the airfoil portion extends through the central opening (para. 28 states that braze sheet 80 can cover entire outer surface of component 28 which meets this limitation; Fig. 3-5). 
Re Claim 18, Miranda discloses the airfoil portion comprises a plurality of rows of film cooling holes (Fig. 3; para. 26-27).
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
On page 8, Applicant argues that Miranda does not disclose or suggest a contour surface having a shape customized based on a flow pattern of the working fluid at a predetermined clock mounting. 	-As explained in the rejection, this limitation is a product-by-process feature since it specifically relies on a process as its distinction (i.e. the customization based on a flow pattern) which does not have patentable weight since no specifics of the shape are claimed but merely the process. It has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even if Miranda is silent as to the process used to form the components, Miranda' s product meets the claimed structural limitations since all claimed structure is met. Note that a shape customized based on a flow pattern does not imply any specific structure whatsoever, in fact it is an open-ended structure which could be any number of different possibilities since the flow pattern is completely unknown and relies on a process which cannot be construed as limiting the claim to the product formed by the specific process recited anyway.
On page 9, Applicant argues that Miranda does not disclose, teach, or suggest an article or any part of an article being formed by additive manufacturing, as recited in amended independent claim 1 and further regarding “formed by casting” and “formed by additive manufacturing”, submitted herewith as evidence of the microstructure produced by metal additive manufacturing, FIG. 4(a) of Exhibit A shows that the individual layers of the metal alloy sample formed by metal additive manufacturing are visible in an optical micrograph. Such layers are not present, and hence not visible, in a cast article. Miranda does not disclose, teach, or suggest additive manufacturing, as recited in amended independent claim 1, and Applicant’s turbine component of claim 1 is therefore visually distinguishable over the structure of Miranda based on a different microstructure resulting from the method of metal three-dimensional printing. 	-In response, as explained in the rejection, forming the component by additive manufacturing is a product-by-process limitation and thus does not have patentable weight. The claim does not recite any specific structure of the component being formed and simply relies on the method to distinguish the component from the prior art. Therefore, the fact that Miranda does not utilize additive manufacturing is irrelevant. Applicant’s example of microstructure produced by metal additive manufacturing from Exhibit A is also not persuasive because this further illustrates this same point. The specific structure which is formed by such a method is not found anywhere in the claim in question and only relies on the recitation of this method being performed to overcome the prior art and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even if Miranda is silent as to the process used to form the components, Miranda's product meets the claimed structural limitations since all claimed structure is met.
All other arguments are moot in view of the newly applied rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726